DETAILED ACTION
This is Non-Final Office Action in response to application filed on May 5, 2020. Claim 1 has been cancelled. Claims 2-21 are pending and presented for examination in this application.
Information Disclosure Statement
The references listed in the IDS filed on May 10, 2021 and January 13, 2022 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 2 recites a method, independent claim 17 recites a client device, and independent claim 20 recites a machine-readable storage device. Therefore, Step 1 is satisfied for claims 2-21. Step 2A Prong One: The independent claims recites causing an input device to capture scan data, matching the scan data with a plurality of data patterns, selecting a first identified data pattern of the plurality of identified data patterns, and casing to be displayed an indication of the first priority system action.
These capturing data, comparing or matching data and selecting data patterns are acts that can be practically performed in the human mind. Such mental capturing/ receiving data, comparing or matching fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claimed here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial 
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. The a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of capturing/receiving/retrieving data information and comparing data patterns using the computer components as a tool. While this type of automation improves the comparison of information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Claims 3-16, 18-19 and 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/678,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 2 of the instant application are found in claim 1 of Ouimet except “initiating and analyzing the scan data to identify one or more scan data patterns” have been omitted. Given the fact that the ‘483 invention has broader applications where “analyzing the scan data to identify one or more scan data patterns” must be need in matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 15 to arrive at the claims 1, 8 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	The following table shows the claims in ‘483 that are rejected by corresponding claims in ‘849.
Claims Comparison Table:
‘483	‘849
2	1

4	3-4
5	5
6-7	6
8	7
9	8
109
11-12	10
14	11
15-21	12-18

Instant application  #15/929,483
Patent # 10/678,849
Claim 2. A method comprising: 


causing, by a processor, an input device to capture scan data; 









matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns; 







selecting a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking, wherein the plurality of identified data patterns is associated with a plurality of system actions, and wherein the first identified data pattern is associated with a first priority system action of the plurality of priority system actions; and causing to be displayed, by a client device, an indication of the first priority system action. 

3. The method of claim 2 wherein causing to be displayed further comprises: causing to be displayed on a display of the client device an interface including an option to perform the first priority system action. 

4. The method of claim 2 wherein, the input device is a camera, the scan data comprises an image comprising a scan code, and the pattern type ranking comprises a first level ranking for a scan code pattern. 

5. The method of claim 2 wherein the plurality of data patterns comprises: the scan code pattern; an audio signature pattern; a logo pattern; a register trademark pattern a pattern associated with a third-party registered keyword; and a pattern associated with a system keyword. 

6. The method of claim 2 wherein the input device is one of a plurality of input devices and the capture data is one of a plurality of capture data captured by the plurality of input devices. 

7. The method of claim 6 wherein the plurality of input devices comprises two or more of the following group: a camera device, a position sensor, a temperature sensor, a motion sensor, a microphone, and a wireless communication device. 

8. The method of claim 6 wherein the plurality of scan data comprises two or more of the following group: wireless access point name data, image data, video data, audio data, location data, temperature data, and motion data. 

9. The method of claim 2 further comprising: in response to the matching the scan data with the plurality of data patterns failing to find a match, communicating the scan data to a third-party search server, and receiving the first priority system action from the third-party search server. 



10. The method of claim 2 before the matching further comprising: analyzing, using the processor, the scan data to identity one or more objects in the scan data, and wherein the matching further comprising: matching the one or more objects of the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns. 


11. The method of claim 10 wherein the analyzing is performed with a neural network trained to identify the one or more objects from images. 

12. The method of claim 2 wherein the priority system action comprises performing an image search using keywords associated with the one or more objects, and wherein the causing further comprises: causing to be displayed an image search interface on a display of the client device with images from a local image gallery of the user device. 

13. The method of claim 2 before the matching further comprising: analyzing, using the processor, the scan data to identity one or more objects in the scan data, and wherein the matching further comprising: matching the one or more objects of the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns, and wherein the one or more objects are associated with one or more keywords. 

14. The method of claim 13 wherein the first priority system action comprises an image search 

15. The method of claim 2 wherein the causing, by the processor, the input device to capture scan data further comprises: causing, by the processor, a plurality of input devices to capture a plurality of scan data, wherein the input device is one of the plurality of input devices and the capture data is one of the plurality of capture data; and wherein the matching further comprises: matching the plurality of scan data with the plurality of data patterns to identify the plurality of identified data patterns of the plurality of data patterns, wherein the data pattern is one of the plurality of data patterns. 

16. The method of claim 15 wherein the before the matching the method further comprises: identifying a plurality of objects in the plurality of scan data, wherein the plurality of objects are associated with a plurality of keywords; and wherein the matching further comprise: matching the plurality of keywords with the plurality of data patterns to identify the plurality of identified data patterns. 

17. A client device, the client device comprising: a memory; and a processor coupled to the memory, the processor configured to: cause, by the processor, an input device to capture scan data; match the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns; select a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking, wherein the plurality of identified data patterns is associated with a plurality of system 

18. The client device of claim 17 wherein causing to be displayed further comprises: causing to be displayed on a display of the client device an interface including an option to perform the first priority system action. 

19. The client device of claim 17 wherein, the input device is a camera, the scan data comprises an image comprising a scan code, and the pattern type ranking comprises a first level ranking for a scan code pattern. 

20. A machine-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns; selecting a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking, wherein the plurality of identified data patterns is associated with a plurality of system actions, and wherein the first identified data pattern is associated with a first priority system action of the plurality of priority system actions; and causing to be displayed, by a client device, an indication of the first priority system action. 

21. The machine-readable storage device of claim 20 wherein causing to be displayed further comprises: causing to be displayed on a display of the client device an interface including an option to perform the first priority system action. 



executing, via one or more processors, a messaging application on a first client device, the messaging application comprising an image capture interface;

initiating, via a scanning input of the image capture interface, a scanning mode, wherein the scanning mode comprises capture of scan data from a plurality of input/output modules of the first client device; 

analyzing, using the one or more processors, the scan data to identify one or more scan data patterns by matching at least a portion of the scan data against a set of data patterns; 

identifying, using the one or more processors, a plurality of scan data patterns from the scan data, where each scan data patterns of the plurality of scan data patterns matches at least one data pattern of the set of data patterns; and 

selecting, using the one or more processors, a priority system action based on the results of the matching of the portion of the scan data against the set of data patterns; wherein selecting the priority system action comprises selecting a first scan data pattern of the plurality of scan data patterns based on a pattern type ranking. 

    2. The method of claim 1 further comprising: presenting, on a display of the first client device, a priority action interface in response to the selection of the priority system action. 

    3. The method of claim 1 wherein the pattern type ranking comprises a first level ranking for a scan code pattern; wherein the scan data comprises an image captured using a camera coupled to the one or more processors; and wherein the image comprises a first scan code. 

    4. The method of claim 3 wherein the pattern type ranking further comprises ranking levels for audio signatures, logos, and registered keywords. 

    5. The method of claim 3 wherein the plurality of scan data patterns comprises two or more pattern types of a set of pattern types, the set of pattern types comprising: the scan code pattern; an audio signature pattern; a logo pattern; a pattern associated with a third party registered keyword; and a pattern associated with a system keyword. 

    6. The method of claim 1 wherein the plurality of input/output modules comprises: a camera device; a position sensor; a temperature sensor; a motion sensor; a microphone; and one or more wireless communication modules. 

    7. The method of claim 1 wherein the scan data comprises two or more data types selected from a set of data types comprising: wireless access point name data; image data; video data; 

    8. The method of claim 1 further comprising: communicating a second portion of the scan data to a third party search server when a match of the portion of the scan data and the set of pattern data is not found; wherein the priority system action is associated with a set of search results from the third party search server. 

    9. The method of claim 1 wherein analyzing, using the one or more processors, the scan data to identify the one or more scan data patterns by matching at least the portion of the scan data against the set of data patterns comprises processing one or more images of the scan data using a neural network implemented on the first client device to identify keywords associated with one or more objects from the one or more images. 

   


10. The method of claim 9 wherein the priority system action comprises performing an image search using the keywords associated with the one or more objects; and presenting an image search interface on a display of the first client device with images from a local image gallery of the first client device. 

   


 11. The method of claim 10 wherein the priority system action further comprises communicating an image search request to a networked server computer using the keywords; receiving a plurality of search results from the networked server computer in response to the image search request; and presenting the image search interface on the display with the plurality of search results from the networked server computer. 

    12. A client device configured for prioritized device action triggered by device scan data, the 

    13. The client device of claim 12 further comprising: display coupled to the one or more processors and configured to output a priority action interface in response to the selection of the priority system action. 

    14. The client device of claim 12 further comprising: a network interface coupled to the one or more processors and configured to communicate with one or more server computers; wherein the one or more processors are further configured to: initiate communication of a second portion of the scan data to a third party search server using the network interface when a match of the portion of the scan data and the set of pattern data is not found; wherein the priority system action is associated with a set of search results from the third party search server. 



    16. The processor readable storage medium of claim 15 wherein the plurality of scan data patterns comprises two or more pattern types of a set of pattern types each associated with a pattern type ranking, the set of pattern types two or more of: a code pattern; an audio signature pattern; a logo pattern; a pattern associated with a third party registered keyword; and a pattern associated with a system keyword. 

    17. The processor readable storage medium of claim 16 wherein the scan data comprises: wireless access point name data; image data; video data; audio data; location data; temperature data; and motion data. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Archibong et al. (US 2014/0067945 A1) in view of Lindsay (US 2015/0012525 A1).
Regarding claims 2, 17 and 20, Archibong discloses a method comprising: 
causing an input device to capture scan data (¶[0149]-[0152], Archibong); 
matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns (steps 1410-1420 of Fig. 14; ¶[0152], [0156] and [0164], Archibong); and 
selecting a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking (¶[0059] and [0152], Archibong), wherein the plurality of identified data patterns is associated with a plurality of system actions (¶[0152] and [0156], Archibong), and 
causing to be displayed, by a client device, an indication of the first priority system action (¶[0073], [0076] and [0260], Archibong). 
Archibong, however, does not explicitly disclose wherein the first identified data pattern is associated with a first priority system action of the plurality of priority system actions.
Lindsay discloses a social network for targeted advertising including the messaging application comprising an image capture interface (Fig.4 and ¶[0041], Lindsay, i.e., composer interface 300 and interface generator 230 capturing inputted images), identifying  a plurality of scan data patterns from the scan data (¶[0030]-[0031], Lindsay), where each scan data patterns ¶[0030]-[0031] and [0041], Lindsay), wherein selecting the priority system action comprises selecting a first scan data pattern of the plurality of scan data patterns based on a pattern type ranking (¶[0003] and [0041]-[0043], Lindsay, i.e., taking actions based on the ranking of the captured images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Archibong with the teachings of Lindsay to capture images. One of ordinary skill in the art would be motivated to integrate capturing image’s technology into Archibong, with a reasonable expectation of success, in order to allow for better sharing contacts interests over social network. Moreover, both references disclose features that are directed to analogous art and the same field of endeavor, such as social network communication. This close relationship between Archibong and Lindsay highly suggests an expectation of success. 
Regarding claims 3 and similar claim 18, Archibong/Lindsay combination discloses causing to be displayed on a display of the client device an interface including an option to perform the first priority system action (¶[0052]-[0053] and [0176], Archibong). 
Regarding claim 4 and similar claim 19, Archibong/Lindsay combination discloses wherein, the input device is a camera, the scan data comprises an image comprising a scan code, and the pattern type ranking comprises a first level ranking for a scan code pattern (¶[0059] and [0061], Archibong).
Regarding claim 5, Archibong/Lindsay combination discloses the scan code pattern; an audio signature pattern (¶[0152], [0156] and [0164], Archibong); a logo pattern  (¶[0159], Archibong); a register trademark pattern; a pattern associated with a third party registered keyword; and a pattern associated with a system keyword (¶[0152] and [0156], Archibong). 
¶[0171], Archibong).
Regarding claim 7, Archibong/Lindsay combination discloses wherein the plurality of input devices comprises two or more of the following group: camera device, a position sensor, a temperature sensor, a motion sensor, a microphone, and a wireless communication modules (Fig.1 of Archibong).
Regarding claim 8, Archibong/Lindsay combination discloses wherein the plurality of scan data comprises two or more of the following group: wireless access point name data, image data, video data, audio data, location data, temperature data, and motion data (¶[0150]-[0152] and [0159], Archibong). 
Regarding claim 9, Archibong/Lindsay combination discloses in response to the matching the scan data with the plurality of data patterns failing to find a match, communicating the scan data to a third-party search server, and receiving the first priority system action from the third-party search server (¶[0152], [0156] and [0164], Archibong). 
Regarding claim 10, Archibong/Lindsay combination discloses wherein analyzing the scan data to identity one or more objects in the scan data, and wherein the matching further comprising: matching the one or more objects of the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns (¶[0069], [0070] and [0073], Archibong). 
Regarding claim 11, Archibong/Lindsay combination discloses wherein the analyzing is performed with a neural network trained to identify the one or more objects from images (¶[0034] and [0041]-[0043], Lindsay).
¶[0069], [0070] and [0073], Archibong). 
Regarding claim 13, Archibong/Lindsay combination discloses analyzing the scan data to identity one or more objects in the scan data (¶[0034] and [0041]-[0043], Lindsay), and wherein the matching further comprising: matching the one or more objects of the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns (¶[0034] and [0041]-[0043], Lindsay), and wherein the one or more objects are associated with one or more keywords (¶[0034] and [0041]-[0043], Lindsay)
Regarding claim 14, Archibong/Lindsay combination discloses communicating, to a network computer, a request to perform the image search with a keyword of the one or more keywords; receiving a plurality of search results from the networked computer in response to the image search request (¶[0069], [0070] and [0073], Archibong); and wherein the causing to be displayed further comprises: causing to be displayed the indication of the first priority system action, wherein the indication of the first priority system action is the plurality of search results (¶[0069], [0070] and [0073], Archibong). 
Regarding claim 15, Archibong/Lindsay combination discloses causing a plurality of input devices to capture a plurality of scan data (¶[0069], [0070] and [0073], Archibong), wherein the input device is one of the plurality of input devices and the capture data is one of the plurality of capture data (¶[0069], [0070] and [0073], Archibong); and wherein the matching further comprises: matching the plurality of scan data with the plurality of data patterns to identify the plurality of identified data patterns of the plurality of data patterns, wherein the data pattern is one of the plurality of data patterns (¶[0069], [0070] and [0073], Archibong). 
¶[0152], [0156] and [0164], Archibong); and wherein the matching further comprise: matching the plurality of keywords with the plurality of data patterns to identify the plurality of identified data patterns (¶[0152], [0156] and [0164], Archibong). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Noll et al. (US 20160147823 A1) disclose PATTERN-BASED PROBLEM DETERMINATION GUIDANCE.
2. Callery et al. (US 20090177665 A1) disclose METHOD AND SYSTEM FOR ANALYZING CAPABILITIES OF AN ENTITY.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                            January 14, 2022